REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 1
           The prior art of record neither anticipates nor renders obvious the combination of: accessing one or more order parameters associated with a first user, the order parameters comprising one or more user-specified parameters; by the one or more computing devices, determining a user preference vector for the first user; by the one or more computing devices, accessing a plurality of references to catalog items offered by one or more vendors, wherein each reference is associated with one or more metadata items provided by the respective vendor; and by the one or more computing devices, providing, to a client system of the first user, a first reference of the plurality of references based on at least a comparison of the one or more order parameters, the user preference vector, and the one or more metadata items corresponding to the first reference. 
		
      Regarding claims 16 and 19
 	Claims 16 and 19 are each parallel in subject matter to the feature noted above with respect to claim 1 and are allowable for reasons similar to those provided for claim 1.  
 

(I) Balasubramanian et al. discloses a method for recommending products. The method may include receiving an identification element associated with an image or a visual code captured by a user. The method may include identifying a first item associated with the identification element, whereby the first item is a product or a service. The method may include identifying at least one of a tag and a keyword associated with the first item. The method may include identifying social media interactions within a social media network that reference at least one of the first item, the tag, and the keyword, whereby the social media network is associated with the user. The method may further include identifying a second item referenced in the social media interactions, whereby the second item is a product or a service. The method may also include determining a score for the second item based on an algorithm.

(II) Barrow discloses systems and methods that utilize preference shields as data filters. Systems and methods that utilize preference shields as data filters are provided herein. Exemplary methods may include receiving a query from a first user, selecting a preference shield for the first user from a database that includes preference shields, applying the preference shield to query responses obtained for the query, and returning a response to the first user that includes filtered query responses that have been obtained by application of the preference shield to the query responses. 

According to some embodiments, the filtering application may allow for the use of both hard and soft preferences. The term "hard" preference may refer to a personal preference that the end user considers to be non-negotiable. That is, a hard preference is a requirement that preferably be reflected in the filtered search results. For example, an end user may specify that they are only interested in products that include one or more definable attributes. Likewise, the end user may define negative preferences that include dislikes. For example, common hard preferences relative to hotels may include price, location, and quality--just to name a few. 
For example, an end user may maintain a personal preference shield, a business preference shield, and a family preference shield. By way of non-limiting example, a personal preference shield may differ from the business preference shield in that the business preference shield may include subsets of restaurants that are within a given price range that complies with the entertainment restrictions imposed by their employer. For example, if the end user is a salesperson, the business may define a preference 
(III) Bennett et al. discloses systems and methods for user-specific modulation of nutrient intake. This disclosure relates generally to nutritional analysis and recommendations, including systems and methods that provide personalized approaches for analyzing nutrient intake levels and for generating recommendations that are responsive to a user's current nutritional intake and the user's nutrition-related goals. The systems and methods also provide personalized analysis and recommendation for other areas or activities, including applications to exercise adherence, sleep adherence, mediation adherence, and general wellness assessment. Each of these areas or activities can be assessed alone or in combination with one or more other areas or activities.
In response to detecting that the user has entered a particular restaurant, the method 330 may receive at step 442 menu options for the particular restaurant. The menu options may be received from a restaurant menus database (not shown) accessible by the processor 105 performing the method 330, and similar to the databases discussed above. The menu data may be received from an external source, such as directly from the restaurant or a third party. The restaurant menus database can include a list of menu options (e.g., foods, drinks, etc.) offered by the restaurant along with nutritional content information of the menu option, an option type associated with each menu option (e.g., appetizer, entree, side dish, dessert, salad, beverage, or any other suitable course provided by the particular restaurant). In addition to the menu options, at step 442 the method 330 can receive from the menus database one or more menu options. Menus of a selected set of restaurants may be preloaded to the user device 108, based, for example, on the popularity of the restaurant, past visits by the user, the geographical proximity of the restaurant to the user, or any other suitable user-related characteristics.

(IV) McConnell et al. discloses a computer-implemented method and system for providing a recommended product from a customer relationship management. 
According to an embodiment, the relevance factors 317 and the social media influence factors ("influence factors") 317a can be used to determine how, whether and to what extent a particular product 320a is likely to be relevant to the customer 201. For example, a relevance factor 317 can be directed to whether the customer 201 and/or enterprise have previously purchased the suggested product 320a, when the product 320a was purchased, and/or a quantity purchased. In addition, a relevance factor 317 can be directed to a level of similarity between the suggested product 320a and another product purchased by the customer 201 and/or enterprise. Alternatively or in addition, in another embodiment, a relevance factor 317 can be directed to an association between the suggested product 320a and the purchased product. In addition, in an embodiment where geo-location information associated with the requesting user system 400 is provided, a relevance factor 317 can be directed to a spatial proximity of the first user 203 and/or of the customer 201 to the geo-location of the suggested product 320a. Other relevance factors 317 for determining the relevance of a suggested product 320a from the perspective of the customer 201 can be defined and directed to a variety of subjects. 


(V) Sanchez et al. discloses a method for performing a cognitive learning lifecycle operations. A cognitive learning method comprising: receiving data from a plurality of data sources; processing the data from the plurality of data sources to perform a cognitive learning operation, the processing being performed via a cognitive 
In certain embodiments, the knowledge elements within a universal knowledge repository may also include statements, assertions, beliefs, perceptions, preferences, sentiments, attitudes or opinions associated with a person or a group. As an example, user `A` may prefer the pizza served by a first restaurant, while user `B` may prefer the pizza served by a second restaurant. Furthermore, both user `A` and `B` are firmly of the opinion that the first and second restaurants respectively serve the very best pizza available. In this example, the respective preferences and opinions of users `A` and `B` regarding the first and second restaurant may be included in the universal knowledge repository 880 as they are not contradictory. Instead, they are simply knowledge elements respectively associated with the two users and can be used in various embodiments for the generation of various cognitive insights, as described in greater detail herein.

It is clear from the description of Balasubramanian et al., Barrow, Bennett et al., McConnell et al. and Sanchez et al. that the prior art does not consider the possibility of accessing one or more order parameters associated with a first user, the order parameters comprising one or more user-specified parameters; by the one or more computing devices, determining a user preference vector for the first user; by the one or more computing devices, accessing a plurality of references to catalog items offered by 

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625